Abatement Order filed June 2, 2016




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-16-00130-CV
                                      ____________

   IN RE TREY MELCHER AND YVONNE MELCHER, ET AL, Relators



                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 215th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-52524

                               ABATEMENT ORDER

       On February 19, 2006, relators 1 filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221 (West. 2004). In the petition, relators
requested that this court compel the Honorable Elaine Palmer, Judge of the 215th


       1
         Relators are Trey Melcher and Yvonne Evie Melcher, Trustees of the Evie Melcher Non-
Exempt Trust; Melcher Investments; Bill E. Lewis and Richard L. Kerr, Jr., Co-Trustees of the
Lucille Birmingham Melcher Management Trust and the Leroy Melcher Marital Deduction Trust,
and former Co-Trustees of the Evie Melcher Non-Exempt Trust, and as for Co-Executors of the
Estate of Lucille Birmingham Melcher (collectively, the “Melchers”).
District Court, Harris County, Texas, to set aside her August 28, 2015 order granting
the supplemental motion for sanctions filed by Harris County in trial court cause
number 2011-52524, styled Harris County, et al. v. S.K. Brothers, Inc., et al.

         On May 31, 2016, relators filed an agreed motion to abate this original
proceeding for at least sixty days to allow the parties to explore settlement options.
The agreed motion to abate is GRANTED. Accordingly, we issue the following
order:

         The original proceeding is abated for a period of sixty days from the date of
this order, at which time relators and real parties in interest are directed to advise the
court of the status of the case. The original proceeding is treated as a closed case,
and removed from this court’s active docket. The original proceeding will be
reinstated on this court’s active docket when the parties file a motion to dismiss the
original proceeding or other dispositive motion. This court will also consider an
appropriate motion to reinstate the original proceeding, or the court may reinstate
the original proceeding on its own motion.

         It is so ORDERED.

                                    PER CURIAM